Fourth Court of Appeals
                                San Antonio, Texas
                                      May 12, 2015

                                   No. 04-15-00063-CV

                         IN THE INTEREST OF Z.R.M., child,

                From the 38th Judicial District Court, Medina County, Texas
                             Trial Court No. 13-11-22140-CV
                       The Honorable Cathy Morris, Judge Presiding


                                     ORDER
       The Appellant-Mother’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on May 15, 2015.


                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court